MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Dec 11 2020, 8:41 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Christopher Kunz                                        Curtis T. Hill, Jr.
Marion County Public Defender                           Attorney General of Indiana
Indianapolis, Indiana
                                                        Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Raymond Lee Montgomery,                                 December 11, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-183
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Shatrese Flowers,
Appellee-Plaintiff                                      Judge
                                                        The Honorable James Snyder,
                                                        Commissioner
                                                        Trial Court Cause No.
                                                        49G02-1902-F3-5674



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-183 | December 11, 2020               Page 1 of 8
[1]   Raymond Lee Montgomery appeals his sentence for Level 3 felony robbery

      resulting in bodily injury 1 and Class A misdemeanor interfering with the

      reporting of a crime. 2 Montgomery contends his twelve-year sentence is

      inappropriate given the nature of his offenses and his character. We affirm.



                                Facts and Procedural History
[2]   In the early morning of February 11, 2019, Patrick Connors exited his

      Indianapolis apartment to go to work. As he was walking down the stairs

      inside the apartment building, Connors noticed a man he did not recognize,

      later identified as Montgomery, standing at the bottom of the stairwell.

      Connors grew concerned because he did not believe Montgomery was a

      resident of the apartment building. Upon approaching Montgomery, Connors

      informed him that “[he couldn’t] be in here,” (Tr. Vol. II at 68), and

      Montgomery replied that he was waiting for his ride to arrive. At the bottom of

      the stairwell Connors repeated his statement that Montgomery could not be in

      the building, and Montgomery began “talking really crazily.” (Id. at 69.)


[3]   When Connors took out his cellphone to call the police, Montgomery lunged

      toward the cellphone in Connors’ hand and pulled on Connors’ shirt. Connors

      lost his balance, fell, and hit his head on the corner of the wall, which resulted




      1
          Ind. Code § 35-42-5-1(a)(1).
      2
          Ind. Code § 35-45-2-5(1).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-183 | December 11, 2020   Page 2 of 8
      in a laceration and profuse bleeding. As Connors lay on the ground, a struggle

      ensued for his cellphone. Connors kicked at Montgomery to ward him off, but

      Montgomery hit Connors, grabbed the cellphone, and also took a pack of

      cigarettes that had fallen out of Connors’ pocket.

[4]   Montgomery left the building through the back door, and Connors used a

      neighbor’s phone to contact the police. Relying on Connors’ description of

      Montgomery, police located Montgomery within thirty minutes. The police did

      not find the cellphone when they searched Montgomery, but they did find a

      pack of cigarettes that matched the brand Connors regularly smoked. The

      Marion County Crime Lab analyzed a smear of blood found on the pack of

      cigarettes and determined the blood matched Connors’ DNA.

[5]   On February 13, 2019, the State charged Montgomery with Level 3 felony

      robbery resulting in bodily injury, Class A misdemeanor battery resulting in

      bodily injury, 3 and Class A misdemeanor interfering with the reporting of a

      crime. During trial on October 30, 2019, a jury found Montgomery guilty of all

      counts, but the trial court vacated Montgomery’s battery conviction due to

      double jeopardy concerns. On December 18, 2019, the trial court sentenced

      Montgomery to a term of twelve years for the Level 3 felony conviction, with

      nine years of that sentence to be executed in the Department of Correction.

      The court suspended the remaining three years and ordered Montgomery to




      3
          Ind. Code § 35-42-2-1(c)(1).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-183 | December 11, 2020   Page 3 of 8
      serve two of the three suspended years on probation. The trial court also

      imposed a 365-day sentence for the Class A misdemeanor and ordered the

      sentence to be served concurrent with Montgomery’s sentence for robbery

      resulting in bodily injury.



                                Discussion and Decision
[6]   We will reverse Montgomery’s sentence as inappropriate only if we determine

      his sentence is inappropriate in light of both the nature of his offenses and his

      character. See Ind. Appellate Rule 7(B) (“the Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender”). The nature of the offense analysis

      compares the defendant’s actions with the required showing to sustain a

      conviction under the charged offense, Cardwell v. State, 895 N.E.2d 1219, 1224

      (Ind. 2008), while the character of the offender analysis permits broader

      consideration of a defendant’s character. Douglas v. State, 878 N.E.2d 873, 881

      (Ind. Ct. App. 2007).

[7]   Ultimately, our determination of appropriateness “turns on our sense of the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Cardwell,
895 N.E.2d at 1224. In maintaining the special deference given to the trial

      court, we recognize that the task at hand is not to evaluate whether another

      sentence within the prescribed sentencing range is more appropriate, but rather

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-183 | December 11, 2020   Page 4 of 8
      whether the sentence imposed by the trial court is inappropriate. Barker v. State,

      994 N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied. The defendant

      ultimately bears the burden of demonstrating the inappropriateness of the

      sentence. Patterson v. State, 909 N.E.2d 1058, 1063 (Ind. Ct. App. 2009).


[8]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a given sentence. Anglemyer v.

      State, 868 N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 878 N.E.2d 218 (Ind.

      2007). The advisory sentence for a Level 3 felony is nine years, with a

      sentencing range between three and sixteen years. Ind. Code § 35-50-2-5. For

      Montgomery’s Level 3 felony robbery resulting in bodily injury the trial court

      imposed a twelve-year sentence, which is within the sentencing range for his

      offense but above the advisory sentence. In addition, Montgomery was

      convicted of Class A misdemeanor interfering with the reporting of a crime and

      sentenced to 365-days; the maximum sentence for a Class A misdemeanor is

      one year. Ind. Code § 35-50-3-2.

[9]   Montgomery argues that he was not doing anything wrong by being inside the

      apartment building when he was confronted by Connors and that he did not

      plan to commit the robbery or cause injury to Connors. We are not persuaded

      by Montgomery’s attempts at self-exculpation or his lack of accountability.

      Connors had been a resident of his apartment building for twenty-five years,

      and thus he likely would have taken notice of any unauthorized persons idling

      in the stairwell in the early morning. Connors provided two opportunities for

      Montgomery to leave the building or explain his business or associations in the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-183 | December 11, 2020   Page 5 of 8
       apartment building. Montgomery responded by attacking Connors when he

       attempted to contact the police. Although Montgomery claims that he was

       “not doing anything illegal” by being present inside the apartment building,

       (Appellant’s Br. at 12), he prevented Connors from calling the police when

       confronted and questioned.

[10]   Moreover, rather than leaving immediately when Conners fell, Montgomery

       continued to struggle with Connors, who was bleeding profusely from his head

       injury, and ultimately took Conners’ cellphone and cigarettes. Montgomery

       claims he “panicked and spontaneously robbed Connors.” (Id. at 10.) While

       Montgomery may have panicked, we find implausible his assertion that panic

       leads to, or could excuse, his robbery of Conners. Although Montgomery

       argues that his “robbery was not planned,” (id. at 12), and the State also

       acknowledged that Montgomery may not have intended or planned to rob

       Connors at the outset of the altercation, (Tr. Vol. II. at 132), we cannot

       overlook that Montgomery did not simply walk out of the building after

       injuring Connors; instead, Montgomery took the time to grab the cellphone and

       a pack of cigarettes that fell out of Connors’ pocket, despite allegedly being in a

       state of panic.

[11]   When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

       App. 2007). Although the extent to which a defendant’s criminal history may

       be used to guide an appropriate sentence “varies based on the gravity, nature,

       and number of prior offenses in relation to the current offense,” Wooley v. State,

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-183 | December 11, 2020   Page 6 of 8
       716 N.E.2d 919, 929 (Ind. 1999), repeated contacts with the criminal justice

       system generally reflect poorly on the defendant’s character, because such

       contacts suggest the defendant “has not been deterred [from further criminal

       behavior] even after having been subjected to the police authority of the State.”

       Cotto v. State, 829 N.E.2d 520, 526 (Ind. 2005).


[12]   Montgomery’s criminal history includes one felony conviction and ten

       misdemeanor convictions, in addition to his adjudication as a delinquent child

       twice for possession of marijuana and resisting law enforcement beginning at

       fifteen years old. His convictions range from Level 6 felony battery resulting in

       moderate bodily injury 4 to Class B misdemeanor disorderly conduct. 5 Also

       reflecting negatively on Montgomery’s character is that, when he committed

       the present offense, Montgomery had a probation revocation pending in

       Indiana for “groping a woman’s breast” in the Indianapolis Circle Center Mall,

       (Tr. Vol. II at 157), and an active warrant in Minnesota. See Barber v. State, 863
N.E.2d 1199, 1208 (Ind. Ct. App. 2007) (the commission of an offense while on

       probation is a “significant aggravator”), trans. denied. While the trial court

       noted Montgomery’s struggles with mental illness, addiction, and

       homelessness, it also recognized Montgomery’s failed prior attempts at

       rehabilitation, specifically that he has had his probation revoked on two other

       occasions, which indicates a continued disregard for the law despite having




       4
           Ind. Code § 35-42-2-1(c)(1).
       5
           Ind. Code § 35-45-1-3(a)(1).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-183 | December 11, 2020   Page 7 of 8
       been provided leniency by a trial court. See Littrell v. State, 15 N.E.3d 646, 652-

       653 (Ind. Ct. App. 2014) (defendant’s inability to complete drug treatment

       programs and the presence of petitions to revoke defendant’s probation confirm

       appropriateness of sentence).

[13]   Neither Montgomery’s assertions about the nature of his offenses nor his

       character, in light of his criminal history and failure to take advantage of prior

       opportunities to modify his behavior, convince us that Montgomery’s twelve-

       year sentence, with three years suspended, is inappropriate for his crimes. See

       Sainvil v. State, 51 N.E.3d 337, 344 (Ind. Ct. App. 2016) (defendant’s sentence

       for cocaine possession found to be appropriate where defendant had been

       granted leniency in sentencing on previous occasions, without modification of

       behavior).



                                               Conclusion
[14]   Montgomery’s claim of a “spontaneous” and “unplanned” robbery is counter to

       the facts presented and unpersuasive as an excuse. Montgomery’s sentence is

       not inappropriate given his previous criminal history of related offenses

       demonstrating a lack of deterrence from crime, particularly given his failure to

       successfully complete probation on multiple occasions. Accordingly, we affirm.

[15]   Affirmed.

       Riley, J., and Altice, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-183 | December 11, 2020   Page 8 of 8